TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00835-CR



                            Danny Edward Drummond, Appellant

                                                  v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 10-245-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Danny Edward Drummond seeks to appeal a judgment of conviction for

robbery. Pursuant to a plea bargain, he was sentenced as a habitual offender to thirty-five years in

prison with credit for fifty-two days time served. An appeal by a defendant in a criminal case must

be dismissed unless the record contains a certification that the defendant has the right of appeal.

Tex. R. App. P. 25.2(d). The trial court has certified that: (1) this is a plea bargain case and

Drummond has no right of appeal, and (2) Drummond waived the right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: January 14, 2011

Do Not Publish